Citation Nr: 0106186	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis of the left knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for a post-
operative bucket handle tear of the left knee, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

4.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1978.

This case arises from rating decisions of the Columbia, South 
Carolina, Regional Office (RO).  The appeals for increased 
ratings arise from a rating decision issued in June 1999.  
The appeals for service connection arise from a January 2000 
rating decision.

An issue certified to the Board of Veterans' Appeals (Board) 
was whether new and material evidence had been received to 
reopen the claim for service connection for a right knee 
disability, claimed as secondary to the left knee disability.  
For the reasons set forth below, the issue to be decided is 
service connection.


REMAND

As noted above, the RO certified to the Board the issue of 
whether new and material evidence had been received to reopen 
a claim for service connection for a right knee disability, 
claimed as secondary to the service-connected left knee 
disability.  In that regard, the record reflects that a 
February 1998 rating decision denied service connection for 
chondromalacia of the right knee.  The veteran was advised of 
that decision in a February 19, 1998, VA letter.

On February 27, 1998, a statement was received from the 
veteran wherein he requested compensation for his right knee.  
The veteran included his copies of the above mentioned rating 
decision and notification letter with appellate rights, that 
had been sent to him, with his statement.  Under recent 
judicial precedent, we believe such a statement constitutes a 
notice of disagreement (NOD).  See Gallegos v. Gober, 14 
Vet.App. 50 (2000).  The record does not show that a 
statement of the case (SOC) addressing that issue was 
provided to the veteran.  This failure to provide him with an 
SOC following receipt of the NOD is a failure to comply with 
a mandated requirement.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.26 (2000).  As a result, the February 1998 
rating decision and subsequent decisions are rendered non-
final.  See Tablazon v. Brown, 8 Vet.App. 359 (1995).  
Accordingly, the issue of service connection for a right knee 
disability as secondary to a service-connected left knee 
disability is still pending.  

The veteran underwent a VA examination in October 1995 to 
assess his left knee disability.  The report of that 
examination indicates normal motion of the left knee, but 
does not provide an assessment as to whether pain on motion 
and use of the left knee causes functional impairment.  The 
record notes the veteran has significant complaints of knee 
pain.  Accordingly, this case will be returned to the RO for 
further examination of the veteran.  See DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995), wherein the Court held that a 
particular diagnostic code which rates on the basis of range 
of motion must be applied in conjunction with 38 C.F.R. 
§§ 4.40, 4.45, as to additional factors affecting limitation 
of motion.  The principal requirement of DeLuca and the 
regulations is that flare-ups, weakness, pain on movement, 
etc., be considered, and that the veteran not be rated simply 
on limitation of motion objectively demonstrated on VA 
examination. 

The claims file shows the veteran injured his right knee in 
1988 and 1990.  A February 1991 private medical evaluation of 
the right knee notes that surgery was performed on the right 
knee at a private medical facility in October 1990.  However, 
the record does not contain records related to that surgery.  
Accordingly, the RO will be requested to obtain clinical and 
operative records pertinent to that operation.  

The record does not reflect that the veteran has undergone a 
VA examination to determine the current nature of any left 
ankle disability.  In addition, he has not received a VA 
examination to obtain an opinion as to whether the claimed 
right knee and left ankle disabilities have been caused or 
aggravated by the service-connected left knee disability.  
For these reasons, the case will be returned to the RO for 
further examination of the veteran.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See Holliday 
v. Principi, ___ Vet.App. ___,
No. 99-1788 (Feb. 22, 2001).  Since this case is being 
returned to the RO for further evidentiary development and 
adjudication, the RO should ensure that any additional 
evidentiary development or other procedures that may be 
required by this new law are accomplished.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of any health care facilities, including 
VA medical facilities, from which he has 
received treatment from January 1998 to 
the present.

2.  Following receipt of the above 
information, the RO should request 
legible copies of treatment records from 
the medical facilities identified, 
following receipt of any necessary 
authorizations for the release of such 
information.

3.  The RO should request legible copies 
of medical records related to the October 
1991 surgery on the veteran's right knee 
at the Tuomey Regional Medical Center, 
129 N. Washington St., Sumter, South 
Carolina, 29150, following receipt of any 
necessary authorizations for the release 
of such information.  

4.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the left knee, the right 
knee, and the left ankle.  The claims 
folder must be made available to the 
examiner for review prior to

evaluation of the veteran.  All 
appropriate tests and studies should be 
conducted, as deemed necessary by the 
examiner. All findings, and the reasons 
and bases therefor, should be presented 
in a clear, comprehensive, and legible 
manner on the examination report.

a.  The examiner should be requested 
to fully describe the symptoms of the 
veteran's left knee disability, noting 
that he is service connected for both 
traumatic arthritis and post-operative 
bucket handle cartilage tear.  
Clinical evaluation should include 
range-of-motion testing (indicating 
any deviation from normal), an 
assessment of potential impairment 
caused by pain on repeated motion and 
use, and an assessment of the 
stability of the knee.

b.  The examiner should fully describe 
the symptoms of the veteran's right 
knee disability, to include range-of-
motion testing (indicating any 
deviation from normal), an assessment 
of potential impairment caused by pain 
on repeated motion and use, and an 
assessment of the stability of the 
knee.  A diagnosis should be provided, 
if possible, for any right knee 
disorder identified.  The examiner 
should also render an opinion as to 
whether it is at least as likely as 
not that any present right knee 
disability has been caused or 
aggravated by the left knee 
disability, is related to injuries in 
1988 and 1990, or represents the 
natural progression of any congenital 
disorder that may be present.


c.  The examiner should fully describe 
the symptoms of the veteran's left 
ankle disability, to include range-of-
motion testing (indicating any 
deviation from normal), an assessment 
of potential impairment caused by pain 
on repeated motion and use, and an 
assessment of the stability of the 
ankle.  A diagnosis should be 
provided, if possible, for any left 
ankle disorder identified.  The 
examiner should also render an opinion 
as to whether any present left ankle 
disorder is the result of trauma or 
whether it is the result of another 
disease process, and an opinion as to 
whether it is at least as likely as 
not that that the veteran's left knee 
disability would cause the veteran to 
fall and injure the left ankle. 

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings for the left knee can 
be granted, and whether service 
connection for a right knee and a left 
ankle disability can be granted.  The RO 
should conduct any additional evidentiary 
development and/or comply with any 
additional procedures under the Veterans 
Claims Assistance Act of 2000 that may be 
deemed necessary.  

6.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



